Case 21-10809-BFK          Doc 2     Filed 05/04/21 Entered 05/04/21 14:25:14               Desc Main
                                     Document      Page 1 of 2



John P. Forest, II, VSB# 33089
11350 Random Hills Rd., Suite 700
Fairfax, VA 22030
(703) 691-4940
Proposed Counsel for the Debtor

                       THE UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division
___________________________________________
                                               )
IN RE: RAMJAY, INC.                            )
                                               )      Docket Number 21-10809
       Debtor in Possession                    )      Chapter 11
___________________________________________ )

                              NOTICE OF INTENT TO ABANDON

        Take notice that the Debtor intends to abandon its interest in the motor vehicles more

particularly described in Exhibit 1 attached to this Notice. These vehicles may be subject to liens

in favor of Newtek Small Business Finance, the U.S. Small Business Administration, and the

City of Alexandria, Virginia. The Debtor takes no position as to any priority of either of these

potentially competing security interests.

        These vehicles will be abandoned as they are burdensome to the estate.

        Pursuant to Fed. R. Bankr. P. 6007(a), notice is given that this abandonment will take

place unless any party in interest may file and serve an objection to the proposed abandonment

within fourteen (14) days of mailing of this notice. If any party files and serves an objection, the

Court will hold a hearing on said objection before any abandonment may take place.

YOUR RIGHTS MAY BE AFFECTED. YOU SHOULD READ THESE PAPERS CAREFULLY AND DISCUSS

THEM WITH YOUR ATTORNEY, IF YOU HAVE ONE IN THIS BANKRUPTCY CASE. (IF YOU DO NOT

HAVE AN ATTORNEY, YOU MAY WISH TO CONSULT ONE).

        If you oppose the proposed abandonment, then within fourteen (14) days of mailing of this

notice, you or your attorney must file with the Clerk of the Court, at the address set forth, above, a
Case 21-10809-BFK          Doc 2     Filed 05/04/21 Entered 05/04/21 14:25:14                Desc Main
                                     Document      Page 2 of 2



written objection and supporting memorandum. Unless a written objection and supporting

memorandum are filed and served, the Court and the Debtor may deem any objection waived, and

proceed to abandon the property without further notice or hearing. If you mail your objection to the

court for filing, you must mail it early enough so the court will receive it on or before the date stated

above. You must also mail a copy of any objection to the persons listed below:

                John P. Forest, II               and     Office of the U.S. Trustee
                11350 Random Hills Rd.                   1725 Duke St.
                Suite 700                                Suite 650
                Fairfax, VA 22030                        Alexandria, VA 22314


                                    Respectfully submitted by:



                                    /s/ John P. Forest, II
                                    John P. Forest, II, VSB# 33089
                                    11350 Random Hills Rd., Suite 700
                                    Fairfax, VA 22030
                                    Telephone: (703) 691-4940
                                    Email: john@forestlawfirm.com
                                    Proposed Counsel for the Debtor



                                   CERTIFICATE OF SERVICE

        I certify that on May 4, 2021, I have electronically filed this NOTICE OF INTENT TO

ABANDON which provides electronic notice of such filing to all parties who receive notice in this

matter; and that I have mailed a true and correct copy of the foregoing pleading those parties as

identified on the Mailing Matrix attached hereto [as Exhibit 2].




                                    /s/ John P. Forest, II
                                    John P. Forest
